Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
Claim 1 was rejected as being unpatentable over the prior arts of Hagaki et al. (US 2002/0181773) and in view of Ito et al. (US 7,437,488).
Regarding the rejection of claim 1, applicant argued that Ito doesn’t teach “checking whether the voice dialog has been concluded; and activating gesture recognition when the checking determines that the voice dialog has not been concluded”. The examiner respectfully disagrees for the following reasons.
It is to be noted that according to Ito ‘a control signal for the device that is to be controlled is specified not by relying upon the gesture alone or the voice alone, but by the combination of the two’. That is the dialog session Operates in two steps first step is directed to detecting a key utterance and setting a time period (before ending the dialog) to receive and recognize gesture input and the second step is to check whether the time period that is set has expired or not, and upon determining the time period did not expire (the dialog session has not ended) the gesture is recognized. According to Ito’s art it is clear that the gesture is detected and recognized only during the dialog session that has been set by the  key utterance recognition. Thus once a voice is recognized at (S110) a dialog is triggered and  a gesture recognition (assuming a dialog has not ended) is recognized/activated (S130) however a time (S140) for indicating the dialog ending time is set, and, during this time any activation or recognition of gesture input depends on whether or not the dialog has concluded/ended or not (S140) as set by the wait time. If wait time (NO) indicating the dialog has not ended is the case the hand input is recognized S150, however if wait time is YES, indicating the dialog has ended the system does not detect/recognize the hand input and instead returns to S110 because “it is determined that the operator has no intention of operating the car-mounted devices”. 
Therefore, the examiner submits that, though expressed differently, the step of “checking whether the voice dialog has been concluded; and activating gesture recognition when the checking determines that the voice dialog has not been concluded.” is taught by the prior art of Ito for the foregoing reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagaki et al. (US 2002/0181773) and in view of Ito et al. (US 7,437,488). 
As to claim 1, Hagaki teaches a method for carrying out a multimodal dialog, comprising the acts of:
capturing a first input, 21, of a user for activating a voice dialog;
activating the voice dialog, 23, in response to the capturing wherein gesture recognition is not yet activated; (Par.38)
before activating the gesture recognition, checking whether a gesture recognition is to be activated; (Fig.5, 103) and
activating gesture recognition (# 105) when the checking determines that the gesture recognition is to be activated (Pars.9-11, 39).
    PNG
    media_image1.png
    371
    697
    media_image1.png
    Greyscale

it is noted that Hagaki doesn’t explicitly teach where checking whether a gesture recognition is to be activated comprises checking a voice dialogue is completed. However, Ito in same field teaches a method for carrying out a multimodal dialog in a vehicle, comprising the acts of: capturing a first input of a vehicle user for activating a voice dialog; and before activating a gesture recognition/control, checking whether a voice dialog to be associated with the gesture is not completed (is still going on) (S120-S140 checks whether the gesture is associated with the voice dialog or unintentional gesture received after the voice dialog is timed out or completed); and based on result recognizing and controlling the vehicle device (Col.1, lines 30-35; Col.3, lines 30-32; Col.8, line 50-Col.10, line 60).  The modification thus the combination would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of activating the gesture control command only when the voice dialog is active.


    PNG
    media_image2.png
    671
    499
    media_image2.png
    Greyscale

As to claim 2, Ito teaches wherein the first input of the vehicle user for activating the voice dialog is a first voice input of the vehicle user (Fig.2).
As to claim 3, Hagaki (Fig.5, 101) and Ito (S110) teach processing the first voice input.
As to claims 5-6, Hagaki (Fig.2) and Ito (Fig.1) teach capturing a second/gesture input of the vehicle user; and 
processing the second input.
As to claim 7, Ito teaches checking whether the voice dialog has been concluded after activating the gesture recognition; and
deactivating the gesture recognition when the checking determines that the voice dialog has been concluded (Fig.4).

As to claim 17, Ito teaches wherein: the second input is a gesture; and the gesture comprises a movement carried out in a substantially horizontal manner with a hand or a finger of the vehicle user; and further comprising the act of: deactivating the gesture recognition in response to the second input (Figs.5-10)
As to claims 18-19, Ito teaches a motor vehicle comprising the multimodal dialog machine (Figs.1-10).

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagaki et al. (US 2002/0181773) in view of Ito et al. (US 7,437,488) as applied above and further in view of Waller et al. (US 2011/0022393). 
As to claims 8-9, Hagaki and Ito do not explicitly teach outputting an input request in response to the first input and second input. However, Waller teaches a multimode user interface of a driver assistance system providing a combined voice and gesture interaction with the driver, where a request, including voice, for the user input is outputted (abstract, Pars.11, 109).
The combination would be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to provide notification and prompt to the user.
As to claims 10-13, Waller teaches capturing and/or processing the second input (pointing finger) of the vehicle user on a basis of the input request (Figs.1-10)
 	As to claims 14-16, Waller teaches where the driver selects from the displayed options using his finger (Figs.7-8, 11).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657